EXHIBIT 10.33
SERVICES AGREEMENT
          This SERVICES AGREEMENT, dated as of September 26, 2008 between Samson
Dental Practice Management, LLC (collectively “Client”) and Ferrellgas, L.P.
(“Provider”). The Client and Provider are referred to collectively herein as the
“Parties” or individually as the “Party”.
          WHEREAS, Client desires to obtain the benefit of certain support and
administrative services from Provider as specified on Schedule I (the
“Services”).
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Parties agree as follows:
          Section 1. Term. The term of this Agreement shall begin on
September 11, 2008 and continue until terminated by a party pursuant to the
terms of this Agreement.
          Section 2. Services. During the Term, Provider shall provide, through
its personnel and/or third party contractors, the Services described on
Schedule I to this Agreement. Provider and Client agree that the quantity of
Services shall not exceed the reasonable capacity of Provider’s personnel and/or
third party contractors, considering the existing responsibilities of the
personnel and contractors for Provider.
          Section 3. Pricing, Billing and Payment. Fees for the Services shall
be as described on Schedule I to this Agreement. All fees will be invoiced to
Client and due within fifteen (15) days of invoice.
          Section 4. Termination.
          (a) Either Party shall have the right to terminate any category of
service at any time. In such event, Client shall pay to Provider all prorated or
incurred amounts payable, and fees for any time of Provider to transition such
Services to Client or any subsequent provider.
          (b) Either Party shall have the right to terminate this Agreement at
any time upon thirty (30) days’ notice, with our without cause.
          (c) Provider may terminate and pursue any remedies available to it at
law or in equity if (i) the Client becomes insolvent or is adjudicated a
bankrupt, or (ii) fails to pay for Services in a prompt fashion and does not
cure said default within ten (10) days of notice thereof.

 



--------------------------------------------------------------------------------



 



          Section 5. Proprietary Information and Rights. Provider and Client
each acknowledge that the other possesses and will continue to possess
information that has been created, discovered or developed by them and/or in
which property rights have been assigned or otherwise conveyed to them, which
information has commercial value and is not in the public domain. The
proprietary information of each Party will be and remain the sole property of
such Party and its assigns. Each Party will use the same degree of care which it
normally uses to protect its own proprietary information to prevent disclosing
to third parties the information of another that has been identified as
proprietary by written notice. No Party will disclose or make any use of the
information of another which has been identified as proprietary except as
contemplated or required by the terms of this Agreement. Notwithstanding the
foregoing, this Article won’t apply to any information which a Party can
demonstrate was, at the time of disclosure to it, in the public domain through
no fault of such Party; was received after disclosure to it from a third party
who had a lawful right to disclose such information to it; or was independently
developed by the receiving Party.
          Section 6. Warranties. Provider warrants only that it will utilize
qualified personnel in performing the Services and that said personnel will
perform the Services in a workmanlike manner. Provider makes no warranties that
its work product will be fit for a particular purpose or will achieve a
particular business result, and Client waives any such warranties. Client agrees
that Provider’s total liability to Client for any claims, losses, expenses or
damages whatsoever arising out of or in any way related to this Agreement from
any cause or causes, including breach of the warranties contained in the section
or negligence, shall not exceed the total of the payments made by Client to
Provider under this Agreement.
          Section 7. Indemnification. Client shall indemnify, defend and hold
harmless Provider and its respective directors, officers, unitholders, agents
and employees from, against and in respect of any third party damages, claims,
losses, charges, actions, suits, proceedings, deficiencies, sales taxes, excise
taxes, ad valorem taxes, interest, penalties, reasonable attorneys’ fees and
expenses (“Losses”) imposed on, sustained, incurred or suffered by or asserted
against any of the Provider, directly or indirectly relating to or arising out
of the Services, except to the extent any Losses are due to the gross negligence
or willful misconduct of Provider. The foregoing indemnification shall not apply
to (a) claims asserted by Provider’s employees, (b) claims arising out of motor
vehicles being operated by Provider’s employees, or (c) personal injury claims
arising out of negligent acts on Provider’s premises.
          Section 8. Solicitation of Employees. Client agrees that it will not,
during the term of this Agreement and for one year after its termination or
expiration, solicit or hire any of Provider’s employees used in the performance
of the Services.
          Section 9. Amendment. This Agreement, or Schedule I to this Agreement,
may be amended, modified or supplemented only by written agreement signed by the
Parties.

2



--------------------------------------------------------------------------------



 



          Section 10. Governing Law, Venue. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Kansas, without
reference to choice of law principles, including matters of construction,
validity and performance. The parties agree that the state and federal courts
located in Johnson County, Kansas shall be the appropriate venue for any
litigation arising from this Agreement.
          Section 11. Notices. All notices, requests, demands, or other
communications to Provider or Client shall be given by delivering such notice by
United States mail or overnight courier to the following addresses:
     If to Client:
          Samson Dental Practice Management, LLC
          7500 College Boulevard, Suite 1160
          Overland Park, KS 66210
     If to Provider:
          Ferrellgas, L.P.
          Attn: Gene Caresia
          7500 College Boulevard, Suite 1000
          Overland Park, KS 66210
     With a Copy to:
          Ferrellgas, L.P.
          Attn: Legal Department
          7500 College Boulevard, Suite 1000
          Overland Park, KS 66210
          IN WITNESS WHEREOF, each of the parties has caused this Services
Agreement to be duly executed on its behalf by its officers thereunto duly
authorized, all as of the day and year first above written.

          Samson Dental Practice Management, LLC    
 
       
By:
       
 
 
 
   
Name:
       
Title:
       
 
        Ferrellgas, L.P.    
 
       
By:
       
 
 
 
   
Name:
       
Title:
       

3



--------------------------------------------------------------------------------



 



Schedule I
SERVICES TO BE PROVIDED BY PROVIDER
Provider shall provide the following enumerated Services to the Client in
exchange for the specified fees and/or rates:

  Ø   Services related to sales, marketing and communications.     Ø   Services
related to Human Resources, including, but not exclusive to: recruiting,
staffing, training design and delivery, human resource consultation,
compensation design and benefit design.     Ø   Services related to review of
contracts and other documents     Ø   Services related to executive consultation
and operations management.     Ø   Other Services by agreement of the parties.

FEES TO BE PAID TO PROVIDER BY CLIENT
In consideration of the Services, Client agrees to pay a sum of $20,000 per
month.

4